DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1-6) of 07/26/2022, amended claims filled on 07/26/2022, Terminal Disclaimer-Electronic-Approved on 07/26/2022 and closet prior art of record Reed (US20180307236A1), and further in view of Chen (US20180188040A1).
Reed discloses determining, by a controller onboard the vehicle, a lateral plan for the operating vehicle along a route; obtaining, by the controller, pitch data pertaining to the lateral plan; and determining, by the controller, a longitudinal plan for operating the vehicle along the route based on the pitch data and the lateral plan, wherein the pitch data influences a planned rate of longitudinal movement of the vehicle at one or more points along the lateral plan. In this regard, the planned vehicle velocity or acceleration at a point in the future may be constrained by pitch data corresponding to the expected vehicle location at that point in the future.
In regards to claim 1, Reed either individually or in combination with other prior art fails to teach or render obvious accessing a relative atlas graph to identify a tile node in the geographical area, wherein the tile node corresponds to a tile representing a region of the geographical area; accessing the relative atlas graph to identify a plurality of element nodes, each element node representing an element in the geographical area; accessing the relative atlas graph to identify a plurality of edges, each identified edge connecting the tile node to an element node from the plurality of element nodes and defining a relative pose between the region of the geographical area represented by the tile and the element for the connected element node; and laying out the plurality of elements within a digital map using the determined relative poses such that the autonomous vehicle is operated autonomously in the geographical area using the digital map.
In regards to claim 10, Reed either individually or in combination with other prior art fails to teach or render obvious accessing the relative atlas graph to identify a tile node in the geographical area, wherein the tile node corresponds to a tile representing a region of the geographical area; accessing the relative atlas graph to identify a plurality of element nodes, each element node representing an element in the geographical area; accessing the relative atlas graph to identify a plurality of edges, each identified edge connecting the tile node to an element node from the plurality of element nodes and defining a relative pose between the region of the geographical area represented by the tile and the element for the connected element node; and Page 4 of 14 Application No. 17/674,510 Reply to Office Action of April 27, 2022 Client Ref: A-018004-US2-CIP-CON MR Ref: ZU088-22113laying out the plurality of elements within the digital map using the determined relative poses such that the autonomous vehicle control system operates the autonomous vehicle autonomously in the geographical area using the digital map.
In regards to claim 11, Reed either individually or in combination with other prior art fails to teach or render obvious generating a tile node corresponding to a tile that represents a region of the geographical area; generating a plurality of element nodes for a plurality of elements detected from the plurality of observations, each element node having an element from the plurality of elements; generating a plurality of edges, each edge connecting the tile node to an element node from the plurality of element nodes and defining a relative pose between the region of the geographical area represented by the tile and the element for the connected element node; and storing the tile node, the plurality of element nodes and the plurality of edges in the relative atlas graph stored in the memory to logically organize the mapping data represented by the relative atlas graph in the memory.
In regards to claim 20, Reed either individually or in combination with other prior art fails to teach or render obvious generating a tile node corresponding to a tile that represents a region of the geographical area; generating a plurality of element nodes for a plurality of elements detected from the plurality of observations, each element node having an element from the plurality of elements; generating a plurality of edges, each edge connecting the tile node to an element node from the plurality of element nodes and defining a relative pose between the region of the geographic area represented by the tile and the element for the connected element node; and storing the tile node, the plurality of element nodes and the plurality of edges in the relative atlas graph stored in the memory to logically organize the mapping data represented by the relative atlas graph in the memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662